In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00086-CV
                               __________________

                           KENNON CARR, Appellant

                                          V.

                 INLAND MARINE SERVICE, INC., Appellee

__________________________________________________________________

               On Appeal from the 136th District Court
                       Jefferson County, Texas
                      Trial Cause No. D-206226
__________________________________________________________________

                           MEMORANDUM OPINION

      This is an appeal from a judgment in Trial Cause Number D-206226, signed

on April 1, 2021. In the judgment, the trial court sustained Inland Marine Service,

Inc.’s special appearance and dismissed the suit filed by Kennon Carr without

prejudice based on the court’s conclusion that it did not have jurisdiction over Inland

Marine. After Carr appealed, the parties filed a joint motion and asks this Court to

vacate the trial court’s judgment and replace it with a judgment dismissing Carr’s

claims with prejudice based on the agreement they reached to settle all claims

                                          1
asserted or that could have been asserted in the underlying suit. See Tex. R. App. P.

42.1(a)(2)(A). According to the parties, their agreement is without prejudice or

waiver by Inland Marine of its claim that Texas courts lack jurisdiction over Inland

Marine.

      We dispose of the appeal pursuant to the request made in the motion, which

asks that this Court “dismiss all claims and causes of action against Inland Marine

Service, Inc., that were or could have been brought in Cause No. D-206226 with

prejudice” pursuant to their settlement of the dispute.

      The parties filed the motion to dismiss before the Court decided any of the

issues in the appeal. Therefore, in accord with the parties’ joint request, we vacate

the judgment in Trial Cause Number D-206226 and order all claims and causes of

action that were brought by Kennon Carr or that could have been brought by him in

Trial Cause Number D-206226 dismissed, with prejudice. See Tex. R. App. P.

42.1(a)(2), 43.2(e).

      APPEAL DISMSSED.

                                                          PER CURIAM


Submitted on February 2, 2022
Opinion Delivered February 3, 2022

Before Kreger, Horton and Johnson, JJ.




                                          2